PER CURIAM:
Susan Solomon appeals the district court’s order granting summary judgment in favor of the Appellee on Solomon’s hostile work environment, disparate treatment, and retaliatory discharge claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Solomon v. Gonzales, No. l:06-cv-00414CMH (E.D.Va., Sept. 27, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED,